Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

         Non-Final Rejection 
 The Status of Claims:
Claims 1,34, 66,128, 165, 197,257, 266,285-287 are pending. 
Claims 1,34, 66,128, 165, 197,257, 266,285-287 are rejected. 


DETAILED ACTION
1. 	Claims 1,34, 66,128, 165, 197,257, 266,285-287 are under consideration in this Office Action.
 					       Priority 
2.	This application is a 371 of PCT/US2018/040427 06/29/2018 which claims benefit of 62/528,072 07/01/2017 and claims benefit of 62/533,396 07/17/2017 and claims benefit of 62/633,171 02/21/2018.

 
    Drawings
3.         The drawings filed on 12/20/2019 are accepted by the examiner. 
        IDS
4.          The IDS filed on 9/04/2020 have been reviewed by the examiner. 




Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1,34,66,128, 165, 197,257, 266,285-287 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2016/0095858 A1).

Miller et al discloses modulators of Cystic Fibrosis Transmembrane Conductance Regulator(CFTR), pharmaceutical compositions and the methods of treatment of Cystic Fibrosis  in the followings:. 

    PNG
    media_image1.png
    126
    826
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    285
    299
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    161
    671
    media_image3.png
    Greyscale

(see pages 236-237, paragraphs#155, 157)

    PNG
    media_image4.png
    98
    533
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    303
    533
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    245
    529
    media_image6.png
    Greyscale

(see pages 506-507,, paragraph#5577) 
    PNG
    media_image7.png
    297
    679
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    597
    664
    media_image8.png
    Greyscale

(see page 245, a paragraph#1011)

    PNG
    media_image9.png
    391
    466
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    253
    464
    media_image10.png
    Greyscale

(see page 290, paragraphs#1747-1750)

    PNG
    media_image11.png
    154
    694
    media_image11.png
    Greyscale

(see page 294, a paragraph#1772)
The instant invention, however, differs from the prior art in that the current claimed combination with the daily doses of compounds II and III and a table containing a dose or wt % of the compound I with a wt percentage range of a polymer relative to the total weight of the first solid dispersion; a dose or wt%  of the compound II with a wt percentage range of a polymer relative to the total weight of the second solid dispersion and a dose or wt% of the compound III with a wt percentage range of a polymer relative to the total weight of the third solid dispersion are unspecified in the prior art.

 Regarding the claims 1,34, 66,, 197, 285-287, the prior art  lacks in teaching the current claimed combination with the daily doses of compounds II and III in either the method of treating cystic fibrosis or forming a single tablet. However, the prior art does give a general guidance that the pharmaceutical composition may contain 25mg,  50mg,  100mg,  125mg,  150mg,  200mg,  250mg,  300mg, or 400mg of a compound of Formula I  (see page 290, paragraph#1747). Similarly, from this guidance, it seems reasonable for the skilled artisan in the art to come up with a suitable dose for each of the compounds II and III by a routine experimentation in order to develop a single tablet or the method of treating cystic fibrosis or with a predictable synergistic effect among them in the absence of an unexpected result..

    PNG
    media_image6.png
    245
    529
    media_image6.png
    Greyscale
, 
(see pages 506-507,, paragraph#5577). Also, the prior art does offer a general guidance that the pharmaceutical composition can contain Formula I; for example, the above compound along with a filler or a binder such as a polymer(see page 290, paragraphs#1747-1750). Thus, it seems reasonable for the skilled artisan in the art to make the above compound formulated into a pharmaceutical composition. Therefore, the priorart is very relevant to the claimed invention.

  	Regarding the claims  128, 165, and 257, the prior art  lacks in lack of teaching in either the method of treating cystic fibrosis or the tablet containing a dose and/ or wt % of the compound I with a wt percentage range of a polymer relative to the total weight of the first solid dispersion; a dose or wt% of the compound II with a wt percentage range of a polymer relative to the total weight of the second solid dispersion and a dose or wt% of the compound III with a wt percentage range of a polymer relative to the total weight of the third solid dispersion. However, the prior art does teach that compounds I, II, and III can be turned into the single tablet(see page 294, paragraphs#1748 and 1772) containing a polymer(see page 245, a paragraph#1011) as a pharmaceutically acceptable carrier.
 . Furthermore, the limitation of a composition with respect to the wt percentage does not impart patentability to the composition when such a value is one of those 




Conclusion
Claims 1,34, 66,128, 165, 197,257, 266,285-287  are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for 
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        5/7/2021